Citation Nr: 0526099	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of a left (minor) shoulder 
separation.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied entitlement to a rating in 
excess of 10 percent for the service-connected residuals of a 
left shoulder separation.  

During the pendency of the appeal, in a February 2004 rating 
decision, the RO granted an increased rating of 20 percent 
for the service-connected residuals of a left shoulder 
separation, effective April 8, 2002.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran and his wife testified at a personal hearing 
before a Hearing Officer at the RO in January 2004.  A 
transcript of their testimony has been associated with the 
claims file.  

The Board remanded the case to the RO, via the AMC, in 
October 2004, for further development and adjudicative 
action.

In June 2005, the AMC most recently affirmed the 
determination previously entered, and the case was thereafter 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran is right-handed and the range of motion of 
his left shoulder is limited to 40 degrees of adduction with 
mild limitation secondary to overhead resisting; but range of 
forward flexion and abduction are full, at 180 degrees each, 
and limitation of motion of the left shoulder to 25 degrees 
from the side has never been shown.  

2.  Neither fibrous union of the left humerus nor ankylosis 
of the left scapulohumeral articulation has ever been shown.

CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected residuals of a left (minor) 
shoulder separation have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, notice of the VCAA was provided to the 
veteran in August 2002, prior to the initial adjudication in 
this case.  The Board finds no defect with respect to the 
timing of the VCAA notice requirement.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the August 
2002 duty-to-assist letter, the November 2002 and February 
2004 rating decisions, the September 2003 Decision Review 
Officer (DRO) decision, and the February 2004 supplemental 
statement of the case (SSOC) about the information and 
evidence that is necessary to substantiate the veteran's 
claim for an increased rating.  In addition, the RO sent a 
subsequent duty-to-assist letter to the veteran in December 
2004.  In addition, the RO informed the appellant about the 
information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  In the August 2002 and December 2004 VCAA letters, 
the RO also informed the appellant about the information and 
evidence he was expected to provide.  Although the August 
2002 VCAA notice letter that was provided to the appellant 
prior to the November 2002 rating decision did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  
Importantly, the subsequent VCAA letter in December 2004 did, 
in fact, specifically advise the veteran to submit any 
evidence in his possession that pertained to his claim.  
Moreover, the RO has informed the appellant in the rating 
decisions and SOC, of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  Furthermore, the August 
2002 letter requested that the veteran tell the RO of any 
additional evidence that he would like considered.  

In summary, the Board finds that these documents properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate the claim, and they properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with an SOC that 
informed him of the laws and regulations relevant to his 
claim.  Moreover, the Board remanded the case to afford the 
veteran another opportunity to submit evidence in support of 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.


Pertinent Law and Regulations

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45 (2004).


Factual Background

Historically, a March 1999 rating decision granted service 
connection for residuals of left shoulder separation with an 
initial 10 percent rating assigned.  The veteran's claim for 
an increased rating for the service-connected residuals of a 
left shoulder separation was received at the RO in April 
2002.  

The veteran was afforded a VA examination in June 2002.  The 
veteran reported progressively worse left shoulder pain and 
ache that was constant.  Pain and fatigue were increased with 
lifting and repetitive activities.  The veteran was able to 
work and do basic activities of daily living without 
limitation.  He did not use support devices.  On examination, 
there was no tenderness to palpation over the greater aspect 
of his bilateral shoulders.  He had 5/5 motor strength and 
left arm biceps, triceps, hand grasp and deltoid strength.  
Forward flexion of the left arm was limited to 170 degrees, 
further limited by pain at 170 degrees.  Extension was 
limited to 35 degrees, further limited by pain at 35 degrees.  
Internal and external rotation was to 90 degrees.  Abduction 
was to 160 degrees, further limited by pain at 160 degrees.  
Adduction was to 45 degrees, further limited by pain at 45 
degrees.  The assessment was left shoulder separation.  X-ray 
showed a tiny bony spur at the left acromioclavicular (AC) 
joint, which may have represented mild degenerative changes.  

In a November 2002 rating decision, the RO denied the 
veteran's claim for an increased rating for the service-
connected residuals of a left shoulder separation.  The 
veteran appealed that determination.  

Subsequent to the submission of his Notice of Disagreement 
(NOD), the veteran submitted private treatment records, 
including a magnetic resonance imaging (MRI) report of the 
left shoulder.  The September 2002 MRI report indicated no 
tear of the rotator cuff or acute fracture; however, a tear 
of the postero-inferior labrum with associated rather large 
paralabral cyst was noted.  There was no muscular edema or 
atrophic changes.  There was no capsule disruption or 
significant thickening.  There was no glenohumeral joint 
effusion or bursal fluid collections.  Mild findings about 
the shoulder associated with impingement syndrome were noted.  
Finally, the radiology report indicated that the findings at 
the posterolateral humeral head could have been related to 
old impaction Hill-Sachs lesion.

At his personal hearing before a Hearing Officer at the RO in 
January 2004, the veteran testified that his arm went numb if 
he held it over his head for a minute or so.  The veteran 
testified that overhead lifting also produced an audible 
grinding sound.  The veteran testified that he would 
eventually have surgery to repair the torn labrum.  

In a February 2004 rating decision, the RO granted an 
increased rating to 20 percent for the service-connected 
residuals of a left shoulder separation, effective from April 
8, 2002.  

The appeal continued, and in October 2004, the case was 
remanded to the AMC for further development of the record.

Pursuant to the remand instructions, the veteran was afforded 
another VA examination in May 2005.  Based on a review of the 
claims file, including the service medical records, as well 
as the veteran's self-report, the examiner concluded that the 
in-service injury to the left shoulder was probably an AC 
joint separation, and not a complete left shoulder 
dislocation.  

Current complaints included increased pain and fatigue with 
overhead type activities and increased pain with certain 
movements such as external rotation and abduction.  The 
veteran did not describe any significant radicular type pain 
down the left lower extremity and he did not describe any 
focal neurological deficits except for some generalized 
weakness with overhead type activities.  He was noted to be 
right hand dominant.

Physical examination of the bilateral upper extremities 
showed no evidence of significant asymmetry of the AC joint 
from the veteran's right to left side.  He had excellent 
musculature of his deltoid, trapezius, biceps, and triceps.  
There appeared to be no asymmetry or atrophy noted.  There 
appeared to be no winging of the scapula.  Range of motion 
testing revealed some mild decreased range of motion of the 
left side, mostly affecting adduction to 40 degrees on the 
left due to fatigability, when compared to 50 degrees on the 
right.  Abduction was symmetrical to 180 degrees, 
bilaterally.  Forward flexion was to 180 degrees bilaterally 
without discomfort.  He had 50 degrees of extension, 
bilaterally, without discomfort.  There was a slight decrease 
in internal rotation on the left at 70 degrees with pain at 
70 degrees compared to 90 degrees on the right.  External 
rotation was to 80 degrees bilaterally without discomfort.  
On provocative type testing he had no tenderness to palpation 
over the AC joint, but he did have evidence of some 
impingement.  With shoulder external rotation, abduction with 
anterior and posterior translation, he did have some mild 
discomfort and reproducible pain in the posterior aspect of 
his shoulder.  Range of motion during passive, active, and 
repetitive motions was the same.  There appeared to be some 
mild limitations secondary to overhead resistance testing 
that did cause some mild fatigability, but there appeared to 
be no evidence of incoordination or flare-ups or any focal 
neurological weakness noted.  He had good function of his 
deltoid, biceps, and triceps.  He had 2+ symmetrical deep 
tendon reflexes of the biceps, triceps, and brachioradialis.  
X-ray of the left shoulder revealed some mild osteophyte 
formation at the distal clavicle contributing to his 
impingement type syndrome; however, there was no evidence of 
any glenohumeral pathology.  

The diagnosis was posterior inferior labrum tear with 
paralabral cyst; and left shoulder impingement.  The examiner 
felt that most of the veteran's left shoulder pathology was 
intra-articular with some impingement and that some of his 
pain was coming from his labrum tear, as well as a component 
coming from impingement of his rotator cuff musculature.  
There appeared to be no effects of any nerve problems with 
regard to the left shoulder.  The examiner also opined that 
the veteran had some mild fatigability with overhead type 
activities secondary to his impingement; however, the 
examiner did not feel that those manifestations had an effect 
on the ability to perform average employment in a civilian 
occupation.  Finally, the examiner noted that there appeared 
to be no atrophy, ankylosis or nonunion, and there was no 
evidence of any other medical problems that could impact the 
functional capacity of the left shoulder.  




Specific rating criteria and Analysis

It has been determined that the veteran is right hand 
dominant.  The veteran's service-connected residuals of a 
left shoulder separation is currently rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5203, impairment of the 
clavicle or scapula.  

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula.  A 20 percent rating 
is warranted for dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  Or, 
the disability can be rated on impairment of function of the 
contiguous joint.  A 20 percent rating is the maximum 
schedular rating assigned under this diagnostic code.  The 
assigned percentages are the same for the major and minor 
extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

Under Diagnostic Code 5203, the veteran's service-connected 
disability of the left shoulder does not meet the criteria 
for a rating in excess of 20 percent, as 20 percent is the 
maximum rating provided under this diagnostic code.  Further, 
neither dislocation nor nonunion of the clavicle or scapula 
has ever been shown.  

The Board has also considered other diagnostic codes 
pertaining to ratings for the arm and shoulder.  38 C.F.R. § 
4.71a, Diagnostic Codes 5201 contemplates limitation of 
motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004), a 20 percent evaluation is warranted for limitation 
of motion of the major or minor arm when motion is limited to 
the shoulder level.  A 30 percent evaluation (major arm) or a 
20 percent evaluation (minor arm) is warranted for limitation 
of motion when motion is limited to midway between the side 
and shoulder.  A 40 percent evaluation (major arm) or 30 
percent evaluation (minor arm) is warranted for limitation of 
motion of the arm to 25 degrees from the side.  38 C.F.R. § 
4.71a, Code 5201 (2004).

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. § 
4.71, Plate I (2004).

In this case, the competent medical evidence of record shows 
that the veteran's range of motion of the left (minor) 
shoulder/arm is possible to above shoulder level.  
Specifically, examination in June 2002 noted forward flexion 
of the left shoulder to 170 degrees, extension to 35 degrees 
and external and internal rotation to 90 degrees.  Abduction 
was to 160 degrees and adduction was to 45 degrees.  
Examination in May 2005 noted flexion of the left shoulder to 
180 degrees, external rotation to 80 degrees and internal 
rotation to 70.  Adduction was to 40 degrees and abduction 
was to 180 degrees.  Extension was to 50 degrees.  In light 
of these findings, the Board has determined that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5201 for the veteran's service-connected residuals of left 
shoulder separation with impingement syndrome of the left 
shoulder, as the criteria for such have not been met under 
Diagnostic Code 5201.  

Diagnostic Code 5200 governs ratings for ankylosis of the 
scapulohumeral articulation - where the scapula and humerus 
move as one piece.  A 20 percent rating is assigned for 
favorable ankylosis, with abduction to 60 degrees, and the 
mouth and head can be reached.  A 30 percent rating is 
assigned for intermediate ankylosis (between favorable and 
unfavorable) of the minor arm.  A 40 percent rating is 
assigned for unfavorable ankylosis of the minor arm with 
abduction limited to 25 degrees from the side.  A rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5200 because ankylosis has never been shown.  

Diagnostic Code 5202 governs ratings for other impairment of 
the humerus.  Under Diagnostic Code 5202 for minor 
extremities, a 20 percent evaluation is assigned for 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 20 percent evaluation is also assigned for 
recurrent dislocation of the minor arm scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
20 percent evaluation is also in order for malunion of the 
humerus with marked deformity of the minor arm or moderate 
deformity.  A 40 percent evaluation is assigned for fibrous 
union of the humerus, while a 50 percent evaluation is 
assigned for a nonunion of the humerus (false flail joint).  
A rating in excess of 20 percent is not warranted under this 
diagnostic code because recurrent dislocation of the left 
shoulder or malunion or nonunion of the humerus is not shown.  

A 70 percent evaluation is assigned for loss of the head of 
the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2004).

Again, in this case, the medical evidence of record does not 
indicate that the veteran has ankylosis of the scapulohumeral 
joint or fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, or loss of head of (flail shoulder) 
the humerus.  As such, the veteran is not entitled to a 
higher rating under Diagnostic Codes 5200 or 5202.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 and 5202 (2004).

Finally, and as noted hereinabove, VA adjudicators must 
consider whether a schedular disability rating based on 
limitation of motion may be augmented under certain 
regulations applying to disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40, which concerns functional loss due 
to pain, and 38 C.F.R. § 4.45, which concerns functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  The Court held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence reflects that the 
veteran's limitation of motion of the left shoulder is of a 
noncompensable degree, as he is able to raise the left arm 
above shoulder level.  To warrant a compensable rating for 
limitation of motion of the left shoulder, motion would have 
to be limited to shoulder level.  This has never been shown.  
Despite these findings, however, the veteran has consistently 
reported additional pain, weakness, fatigue and additional 
limitation of motion during flare-ups and with overhead 
activities.  Moreover, the radiographic evidence reveals that 
the veteran suffers from a labrum tear.  As such, a 20 
percent rating has been assigned to compensate for the 
additional pain, weakness, fatigue and loss of motion during 
flare-ups and with overhead activities.  

In sum, the aforementioned DeLuca criteria have been 
considered, and have been incorporated into the 20 percent 
rating correctly assigned, based on increased functional 
limitations during flare-ups, due to additional pain, 
weakness and fatigability demonstrated during examination 
with overhead activities.  The Board finds that they would 
not result in a higher evaluation for the veteran in this 
case because the veteran is receiving the appropriate 
schedular evaluation even considering his complaints of pain 
and limitation during the periods in question.  The Board is 
mindful of the veteran's labrum tear and impingement 
syndrome, and the pain that these manifestations must cause; 
however, based on the rating criteria and the medical 
evidence of record in this case, the 20 percent rating is 
consistent with the objective medical evidence in this case 
and the level of disability exhibited by the veteran.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
service-connected residuals of a left shoulder separation.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2004) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  That is, whether the veteran is 
entitled to an extraschedular evaluation for the service- 
connected left shoulder separation residuals.

However, there has been no showing that the service-connected 
left shoulder separation residuals under consideration here 
have caused marked interference with employment or 
necessitated frequent periods of hospitalization or otherwise 
render impracticable the application of the regular scheduler 
standards.  Specifically, no hospitalization due to the 
disability at issue has been shown during the appeal period.  
While the veteran is employed as a sheet metal worker and 
experiences fatigue with overhead work, the currently 
assigned 20 percent rating adequately compensates him for 
fatigue with overhead work.

The Board does not doubt that the veteran has significant 
impairment of the left shoulder which results in certain work 
restrictions.  However, the regular schedular standards 
contemplate the symptomatology shown.  Referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a left (minor) shoulder separation is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


